DETAILED ACTION

Status of the Application
	Claims 1-15 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of January 11, 2021, and claims priority as a continuation (CON) of application # 15/454,822, which claims for the benefit of a prior-filed provisional application # 62/305,953 filed on March 9, 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on January 11, 2021 has been considered by the examiner.

Claim Interpretation
The claims are directed to a system comprising a cloud computer service (server? See 101 and 112 rejections below). The system does not appear to comprise the mobile application or mobile client. Instead, the service/server appears to receive inputs from these elements, makes certain determinations with this information, and “enables” certain things to happen based on these determinations. As such, the mobile application and mobile client appear to be external to the claimed system and/or the positively recited components of the claimed system. Because of this, the claims recite various limitations/elements that merit no patentable weight as drafted. For example, the description that the user interface displays a “set of vendor graphics” merits no weight because all the claimed system needs is a service/server programmed to receive a user input indicative of a selection of a vendor graphic. That other vendor graphics may have been presented on the interface merits no weight because the system/server is not required to generate 
Claim 2 suggests the set of vendors correspond to a set of bars, which is non-functional descriptive material. That the vendors correspond to a set of bars, as opposed to some other type of vendor (e.g., restaurant), has no functional relationship with the functions the cloud computing service/server is programmed to perform. In other words, the service/server would perform the recited functions in the same way regardless of whether or not the vendors correspond bars or some other type of vendor selling some other type of product. As such, this descriptive material merits no patentable weight, and cannot result in a patentable distinction over the cited prior art. Claim 3 similarly suggests the item graphics are associated with drinks, which is likewise non-functional descriptive material deserving no patentable weight based on the same logic. Claim 4 similarly suggests the item graphics are associated with a song, which is likewise non-functional descriptive material deserving no patentable weight based on the same logic.  Claim 5 similarly suggests the item graphics are associated with a pre-determined geographic area, which is likewise non-functional descriptive material deserving no patentable weight based on the same logic.  
Claim 15 recites “wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to be (a) idle in the user interface and (b) not interactive in the user interface, until an electronic reordering capability via the user interface is re-enabled to make the electronic purchase associated with the second item graphic via the mobile application and the mobile client is notified of such re-enablement via a vibration thereof”. Claim 1 merely requires the system to be programmed to activate the lockout logic. The lockout logic is only required to be programmed to “cause the set of item graphics presented in the user interface to be (a) idle in the user interface and (b) not interactive in the user interface, …until the lockout logic is deactivated”, which claim 15 explains is based on when “an electronic reordering capability via the user interface is re-enabled”. In other words, the system to be programmed to activate the lockout logic, which is required to cause the set of item graphics presented in the user interface to be (a) idle in the user interface and (b) not interactive in the user interface until reordering capability is re-enabled (e.g., some time period passes). Neither the lockout logic, nor system/server in general, are required to be programmed to notify the mobile client of such re-enablement via a vibration thereof. This is not a function set forth by 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 is directed to a system as described in its preamble. However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware, and therefore it is not clear what structure is included or excluded by the claim language. The system only comprises a “cloud computing service”. Based on the description of the cloud computing “service” in the specification (e.g. paragraphs [0021], [0045]), a broad interpretation could comprise purely software embodiments. Software per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter. See MPEP 2l06.01. 
As such, claim(s) 1-15 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: No).
Examiner notes that, per the rejection of claims 7-10, the “cloud computing service” limitation is being interrupted as being a “cloud computing server”. Examiner recommends amending claim 1 to recite  “cloud computing server”, as doing so would address both the 101 and 112(b) rejections.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites “cloud computing service programmed to…receive a first user input from a mobile application…wherein the first user input selects a first vendor graphic from a set of vendor graphics presented in the user interface” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The cloud server/service is separate and distinct from the mobile client/application. The function the cloud server/service is programmed to perform is receiving an first user input from this mobile application. The Examiner understands this to include receiving information/data over a network and from the application/client which represents the user input. However, the claim language explicitly states that “the first user input selects a first vendor graphic from a set of vendor graphics”. It appears to be technically impossible for the first user input, which is received by the cloud computing server/service, to  “select a first vendor graphic from a set of vendor graphics”. No vendor graphics are being presented on/by the cloud computer server/service, and therefore the input received at the server/service cannot select a first vendor graphic. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	For the purpose of Examination , the Examiner will interpret “receive a first user input from a mobile application…wherein the first user input selects a first vendor graphic from a set of vendor graphics presented in the user interface” as “receive an indication of a first user input from a mobile application…wherein the indication of the first user input is indicative of a selection of a vendor associated with ”
	Each of the dependent claims are similarly rejected by virtue of their dependency on this claim.

	Claim 1 recites “cloud computing service programmed to…receive a second user input from the mobile application, wherein the second user input selects a first item graphic from a set of item graphics associated with the first vendor graphic and presented in the user interface” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The cloud server/service is separate and distinct from the mobile client/application. The function the cloud server/service is programmed to perform is receiving an second user input from this mobile application. The Examiner understands this to include receiving information/data over a network and from the application/client which represents the user input. However, the claim language explicitly states that “the second user input selects a first item graphic from a set of item graphics associated with the first vendor graphic and presented in the user interface”. It appears to be technically impossible for the second user input, which is received by the cloud computing server/service, to  “select a first item graphic from a set of item graphics associated with the first vendor graphic and presented in the user interface”. No item/vendor graphics are presented on/by the cloud computer server/service, and therefore the input received at the server/service cannot select an item graphic. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	For the purpose of Examination , the Examiner will interpret “receive a second user input from the mobile application, wherein the second user input selects a first item graphic from a set of item graphics associated with the first vendor graphic and presented in the user interface” as “receive an indication of a second user input from the mobile application, wherein the indication of the second user input is indicative of a selection of a first item associated with ”
	Each of the dependent claims are similarly rejected by virtue of their dependency on this claim.

	Claim 1 recites “enable an order screen to be presented in the user interface after the second user input has been received” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “enabling” an order screen to be presented on the user interface are unclear, as a seemingly endless variety of possible actions may be interpreted as somehow ultimately “enabling” the order screen to be presented. The specification fails to provide any substantive guidance as to the broadest reasonable interpretation of the claimed “enabling” function.
For the purpose of Examination , the Examiner will interpret “enable an order screen to be presented in the user interface after the second user input has been received” as “present ”.
Each of the dependent claims are similarly rejected by virtue of their dependency on this claim.

	Claim 1 recites “cloud computing service programmed to…receive a third user input from the mobile application after the transaction is complete, wherein the third user input selects a second item graphic from the set of item graphics presented in the user interface” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The cloud server/service is separate and distinct from the mobile client/application. The function the cloud server/service is programmed to perform is receiving a third user input from this mobile application. The Examiner understands this to include receiving information/data over a network and from the application/client which represents the user input. However, the claim language explicitly states that “the third user input selects a second item graphic from the set of item graphics presented in the user interface”. It appears to be technically impossible for the third user input, which is received by the cloud computing server/service, to  “select a second item graphic from the set of item graphics”. No item/vendor graphics are presented on/by the cloud computer server/service, and therefore the input received at the server/service cannot select an item graphic. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
receive a third user input from the mobile application after the transaction is complete, wherein the third user input selects a second item graphic from the set of item graphics presented in the user interface” as “receive an indication of a third user input from the mobile application after the transaction is complete, wherein the indication of the third user input is indicative of a selection of a first item associated with  “.	Each of the dependent claims are similarly rejected by virtue of their dependency on this claim.

	Claims 7-10 refer to "the server." There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites a “cloud computing service”. For the purpose of examination, the phrase “cloud computing service” will be interpreted as being “cloud computing server”, as doing so would address both the 101 rejection above and this indefiniteness rejection.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


	Claims 1-5, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lafauci et al. (U.S. PG Pub No. 2009/0157515, June 18, 2009 - hereinafter "Lafauci”)  in view of Lee (U.S. PG Pub No. 2016/800693473, March 3, 2016 - hereinafter "Lee”) in view of Washington et al. (U.S. PG Pub No. 2016/0239904 August 18, 2016 - hereinafter "Washington”)

With respect to claim 1, Lafauci teaches a system comprising;
a computing service programmed to: ([0019] & [0050] & [0108])
receive a first user input from a mobile application running on a mobile client and having a user interface ([0072] & [0086] & [0088] & [0095] & [0110] at least a first input can be received before the user selects an item from the menu of available items (visualization of a plurality of different types of items), [0110] “patron…mobile phone…mobile touch screen…web based application...)
receive a second user input from the mobile application, wherein the second user input selects a first item graphic from a set of item graphics associated with a first vendor  ([0110] “patron…mobile phone…mobile touch screen…web based application...options for purchase the patron selects from the options…menu is provided to the patron…menu is a visual menu on a touch screen”,  [0021] “patron’s selection of products for purchase”, [0023] “menu afforded to user” , [0035] “items from the ordering screen”, [0095] “self-ordering…personal phone, such as a mobile phone…touch pad…website containing the venue’s menus…menu options”)
receive a third user input from the mobile application after the transaction is complete, wherein the third user input selects a second item graphic from the set of item graphics presented in the user interface; ([0023] & [0110] user can select one or more items from the plurality of items via their device multiple different times (e.g., different drinks over a period of time) and therefore the system can receive a selection of a second item after a previous purchase has been complete, [0012] “previously purchased alcoholic beverages”)
perform a first level of verification associated with the mobile application after the third user input has been received; ([0021]-[0022] & [0033] & [0056]-[0057] & [0064] & [0075] & [0086] & [0110] system can perform a variety of first level verifications after a selection input is received such as i) obtain user identification (e.g., ID scan or biometric scan) and authenticate the user (e.g., determine if user is recognized within the database of registered users) and/or ii) determine whether user is of legal age and/or iii) determine whether the current time is within an eligible time-window for making a purchase)
perform a second level of verification associated with the mobile application in response to the first level of verification succeeding; ([0004] & [0016] & [0023] & [0025] & [0059] & [0113] if the first level of verification succeeds (e.g., the user is authenticated and/or it is determined that the user is of legal age and/or it is determined that the current time is within an eligible time-window for making a purchase) the system can determine whether a number of allowed drinks purchased during a predetermined amount of time is below a predetermined acceptable rate and/or if time since the purchase of the previous drink is greater than a predetermined acceptable length of time (i.e., perform a “second level of verification based on specific criteria) to enable the user to select and/or purchase a desired product (i.e., to enable execution of particular functionality of the database system))
activate a lockout logic in response to the second level of verification failing such that the lockout logic causes the set of item graphics to be not interactive and thereby temporarily prevent the user interface from enabling an electronic purchase associated with the second item graphic via the mobile application in response to receiving the third user input, until the lockout logic is deactivated; ([0016] & [0023] & [0059] & [0064] & [0088] & [0110] if the second level of verification fails the system can preclude the user from selecting/purchasing the product and/or can cause the visualization of the plurality of different types of items to be not interactive (i.e., activate a lockout mechanism))
enable the electronic purchase associated with the second item graphic via the mobile application in response to receiving the third user input and the second level of verification succeeding ([0016] & [0023] & [0051] & [0059] & [0064]-[0065] & [0088] & [0110] if the second level of verification succeed the system allows the user to select and/or purchase a desired product)
Although Lafauci suggests the patrons may order food/beverages from a plurality of nearby vendors from their device/application ([0048]), and suggests that the vendors may be bars ([0010] & [0033], [0115]), Lagauci does not explicitly appear to disclose,
a cloud computing service
wherein the first user input selects a first vendor graphic from a set of vendor graphics presented in the user interface
a set of item graphics associated with the first vendor graphic and presented in the user interface;
enable an order screen to be presented in the user interface after the second user input has been received, wherein the order screen shows a content based on the first user input and the second user input, 
wherein the content includes (a) a numerical value associated with the first item graphic, 
and (b) a barcode associated with the numerical value; 
complete a transaction associated with the numerical value based on the bar code being read from the order screen;
lockout logic causes the set of item graphics presented in the user interface to be  (a) idle in the user interface and (b) not interactive in the user interface
However, Lee discloses system involving mobile applications configured to enable patrons to order food/beverages from nearby restaurants/bars ([0023]) and/or bars they are currently inside of ([0024]) including
a cloud computing service ([0023] &  [0041] mobile apps running on mobile devices, [0086]-[0087] “connected to the cloud” – therefore a cloud computing service)
wherein the first user input selects a first vendor graphic from a set of vendor graphics presented in the user interface ([0029]-[0031] “list of location suggestion…to facilitate restaurant selection…user selects a restaurant from the list”, [0064], [0068])
a set of item graphics associated with the first vendor graphic and presented in the user interface; ([0032] “displaying a food menu of the selected restaurant…restaurant menu page…”, [0068])
enable an order screen to be presented in the user interface after the second user input has been received, wherein the order screen shows a content based on the first user input and the second user input, wherein the content includes (a) a numerical value associated with the first item graphic, and (b) a barcode associated with the numerical value; ([0034] “proceed with the checkout, and redirect the user to the order page”, [0039] “a QR code is provided in the order page”, [0074] “user presents the order page oh his mobile device…order page…order number…sub-total of the order, and total amounts of the order” – the order number and/or the subtotal/total is/are a “numerical value associated with the first item graphic”)
complete a transaction associated with the numerical value based on the bar code being read from the order screen  [0074] “user presents the order page oh his mobile device…updates the order status as ‘completed’”, [0077]-[0081] “capturing the QR code for payment…page of the order details to present the QR code…holding screen showing the QR code”)
Lee suggests it is advantageous to include using a cloud computing service, wherein the first user input selects a first vendor graphic from a set of vendor graphics presented in the user interface, a set of item graphics associated with the first vendor graphic and presented in the user interface; enable an order screen to be presented in the user interface after the second user input has been received, wherein the order screen shows a content based on the first user input and the second user input, wherein the content includes (a) a numerical value associated with the first item graphic, and (b) a barcode associated with the numerical value; and complete a transaction associated with the numerical value based on the bar code being read from the order screen, because doing so can provide an efficient and effective mechanism to enabling patrons to order food/beverages from a plurality of vendors from their device/application, and to compete the order at the vendor location.
cloud computing service, wherein the first user input selects a first vendor graphic from a set of vendor graphics presented in the user interface, a set of item graphics associated with the first vendor graphic and presented in the user interface; enable an order screen to be presented in the user interface after the second user input has been received, wherein the order screen shows a content based on the first user input and the second user input, wherein the content includes (a) a numerical value associated with the first item graphic, and (b) a barcode associated with the numerical value; and complete a transaction associated with the numerical value based on the bar code being read from the order screen, as taught by Lee, because doing so can provide an efficient and effective mechanism to enabling patrons to order food/beverages from a plurality of vendors from their device/application, and to compete the order at the vendor location.2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of “cloud computing” servers/services of Lee for the regular servers of Lafauci; the ordering interfaces to enable patrons to order food/beverages from a plurality of vendors from their device/application of Lee for those of Lafauci, and the order screen and order completion mechanism of Lee for the completion sequence for Lafauci. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Lafauci teaches lockout logic that causes the set of item graphics to be not interactive, this lockout logic comprises making the item graphics disappear and/or more generally “eliminates the precluded product from selection options made available to the patron” ([0064]). However, the claims require graphics currently being presented in the interfaced to simultaneously be idle and not interactive as they are being presented. Lagauci does not explicitly appear to disclose,
lockout logic causes the set of item graphics presented in the user interface to be (a) idle in the user interface and (b) not interactive in the user interface
(Fig 56, Fig 59, [0084], [0297], [0314]). Washington further teaches
lockout logic causes the set of item graphics presented in the user interface to be  (a) idle in the user interface and (b) not interactive in the user interface ([0502] & they system can have rules that limit the number of alcoholic drinks a patron may order at once and over some time period and the system tracks their orders and when the threshold is exceeded lockout logic is activated which causes the item graphics corresponding to alcoholic items to be grayed out on the user interface which makes then idle and not interactive (i.e., the user is not able to interact with the graphic/item and add the corresponding items to an order and/or purchase these items), see also  [0460], & [0510]-[0511])
Washington suggests it is advantageous to include lockout logic causes the set of item graphics presented in the user interface to be  (a) idle in the user interface and (b) not interactive in the user interface, because doing so can provide an efficient and effective mechanism for inhibiting a patron from selecting/ordering a prohibited item once lockout logic has been triggered ([0502])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lafauci in view of Lee to include lockout logic causes the set of item graphics presented in the user interface to be  (a) idle in the user interface and (b) not interactive in the user interface, as taught by Washington, since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of lockout logic (that causes the set of item graphics presented in the user interface to be  (a) idle in the user interface and (b) not interactive in the user interface) of Washington for the lockout logic (that causes the set of item graphics to be not interactive by removing them from the interface) of Lafauci. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claim 2, Lafauci, Lee, and Washington teach the system of claim 1. Although Lafauci suggests the patrons may order food/beverages from a plurality of vendors from their devices/application ([0048]), and suggests that the vendors may be bars ([0010] & [0033], [0115]). Lafauci does not explicitly disclose a set of vendor graphics presented in the user interface, and therefore does not explicitly disclose,
wherein the set of vendors corresponds to a set of bars 
However, this limitation is given no patentable weight per the “Claim Interpretation” section of the action above. As such, it cannot result in a patentable difference over the cited prior art.
For the sake of expediting prosecution, Examiner notes that Lee discloses this limitation because Lee discloses presenting a set of vendor graphics in the interface and because both Lafauci and Lee suggest vendors may be bars.

With respect to claim 3, Lafauci teaches the system of claim 1;
wherein the first item graphic or the second item graphic is associated with a drink ([0004] & [0072] & [0086] & [0088] & [0095] & [0110] the selected item is an alcoholic drink - Examiner notes this limitation is given no patentable weight per the “Claim Interpretation” section of the action above)

With respect to claim 4, Lafauci, Lee, and Washington teach the system of claim 1. Although Lafauci suggests the lockout logic may be applied to the sale of other products ([0023], [0002], [0016]-[0017]), Lafauci does not explicitly disclose,
wherein the first item graphic or the second item graphic is associated with a song
However, this limitation is given no patentable weight per the “Claim Interpretation” section of the action above. As such, it cannot result in a patentable difference over the cited prior art.
For the sake of expediting prosecution, Examiner notes that Zhang (cited at the end of this action) discloses lockout logic configured to control the number of times a user is able to select/listen to a song within a certain amount of time (Fig 2B and [0033]-[0035]).

With respect to claim 5, Lafauci teaches the system of claim 1;
wherein the first item graphic or the second item graphic is associated with a pre-designated geographical area ([0028] item purchases tracked with respect to particular geographic location and therefore the first item graphic or the second item graphic is associated with a pre-designated geographical area – Examiner notes this limitation is given no patentable weight per the “Claim Interpretation” section of the action above, and Examiner further notes that Lee discloses this limitation as well at [0006] & [0064])

With respect to claim 9, Lafauci teaches the system of claim 1;
wherein the server is programmed to return control of the user interface into a state prior to the first level of verification failing in response to the first level of verification failing  ([0021]-[0022] & [0033] & [0056]-[0057] & [0064] & [0075] & [0086] & [0110] the server is necessarily programmed to return control of the user interface into a state prior to the first level of verification failing in response to the first level of verification failing because the process in Lefauci repeats over time)

With respect to claim 11, Lafauci, Lee, and Washington teach the system of claim 1. Although Lafauci teaches lockout logic that causes the set of item graphics to be temporary inactive, this lockout logic comprises making the item graphics disappear and/or more generally “eliminates the precluded product from selection options made available to the patron” ([0064]). However, the claims require graphics currently being presented in the interfaced to simultaneously be inactive as they are being presented. Lagauci does not explicitly appear to disclose,
wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to become temporarily inactive in the user interface
However, Washington teaches
wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to become temporarily inactive in the user interface ([0502] lockout logic is activated which causes the item graphics corresponding to alcoholic items to be grayed out on the user interface which makes then idle and not interactive (i.e., the user is not able to interact with the graphic/item and add the corresponding items to an order and/or purchase these items), see also  [0460], & [0510]-[0511])
presented in the user interface to become temporarily inactive in the user interface, because doing so can provide an efficient and effective mechanism for inhibiting a patron from selecting/ordering a prohibited item once lockout logic has been triggered ([0502])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lafauci in view of Lee to include wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to become temporarily inactive in the user interface, as taught by Washington, since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of lockout logic (that causes the set of item graphics presented in the user interface to become temporarily inactive in the user interface) of Washington for the lockout logic (that causes the set of item graphics to be not interactive by removing them from the interface) of Lafauci. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claim 12, Lafauci, Lee, and Washington teach the system of claim 1. Although Lafauci teaches lockout logic that causes the set of item graphics to be temporary inactive, this lockout logic comprises making the item graphics disappear and/or more generally “eliminates the precluded product from selection options made available to the patron” ([0064]). However, the claims require graphics currently being presented in the interfaced to simultaneously be inactive as they are being presented. Lagauci does not explicitly appear to disclose,
wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to become lighter in color compared to when the set of item graphics is active in the user interface before the third user input
However, Washington teaches
wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to become lighter in color compared to when the set of item graphics is active in the user interface before the third user input ([0502] lockout logic is activated which causes the item graphics corresponding to alcoholic items to be grayed out on the user interface which makes then idle and not interactive (i.e., the user is not able to interact with the graphic/item and add the corresponding items to an order and/or purchase these items), see also  [0460], & [0510]-[0511])
Washington suggests it is advantageous to include wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to become lighter in color compared to when the set of item graphics is active in the user interface before the third user input, because doing so can provide an efficient and effective mechanism for inhibiting a patron from selecting/ordering a prohibited item once lockout logic has been triggered ([0502])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lafauci in view of Lee to include wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to become lighter in color compared to when the set of item graphics is active in the user interface before the third user input, as taught by Washington, since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of lockout logic (that causes the set of item graphics presented in the user interface to become lighter in color compared to when the set of item graphics is active in the user interface before the third user input) of Washington for the lockout logic (that causes the set of item graphics to be not interactive by removing them from the interface) of Lafauci. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claim 13, Lafauci teaches the system of claim 1;
wherein the lockout logic is activated such that the lockout logic causes a notification window to be presented in the user interface indicating that an electronic ordering capability via the user interface is disabled for a preset amount of time ([0063]-[0064], [0072], [0097] “warning indicating that the maximum amount to be served has been reached”, [0059] “if the patron has exceeded a predetermined threshold, the patron…may receive…an electronic message informing them of the same…patron may be issued a warning…the last drink he can get for the next X hours” – therefore the message/warning issued as part of the lockout logic can inform the patron of the threshold exception (which as discussed elsewhere comprises a time period) and/or can indicate the time period that purchase is prohibited,  [0118] “wanting may gen generated to the individual…that a critical period has been reached”, [0021] “transmits messages…including present prohibitions…made aware of present prohibition” )


With respect to claim 15, Lafauci, Lee, and Washington the system of claim 1. As discussed above with respect to claim 1, the combination of Lafauci, Lee, and Washington have already been shown to render obvious “wherein the lockout logic is activated such that the lockout logic causes the set of item graphics presented in the user interface to be (a) idle in the user interface and (b) not interactive in the user interface, until an electronic reordering capability via the user interface is re-enabled to make the electronic purchase associated with the second item graphic via the mobile application”. However, Lagauci does not explicitly appear to disclose,
the mobile client is notified of such re-enablement via a vibration thereof
However, this limitation is given no patentable weight per the “Claim Interpretation” section of the action above. As such, it cannot result in a patentable difference over the cited prior art.
For the sake of expediting prosecution, Examiner notes that Chong (cited at the end of this action) discloses notifying a mobile device of functionality re-enablement via a vibration ([0024]).




	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lafauci in view of Lee  in view of Washington, as applied to claim 1 above, and further in view of Maisto et al.  (U.S. PG Pub No. 2014/0005825, January 2, 2014 - hereinafter "Maisto”)

With respect to claim 6, Lafauci, Lee, and Washington teach the system of claim 1. Although Washington suggests credits may be used for food/drink purchase via the mobile app, Lafauci does not appear to disclose,
wherein performing the first level of verification comprises verifying a number of credits available towards the electronic purchase associated with the second item graphic at a discounted price due to a membership logic associated with the set of vendors
However, Maisto discloses 
wherein performing the first level of verification comprises verifying a number of credits available towards the electronic purchase associated with the second item graphic at a discounted price due to a membership logic associated with the set of vendors ([0033] & [0080]-[0082] & [0099] & [0195] member user devices/account have pre-purchased credit-codes (i.e., “credits”) based on their membership/participation with the system which enable them to purchase items at a discounted price (e.g., 9/10 of the cost) and the system verifies a number of credits available towards purchasing a selected item before letting the transaction continue)
Maisto suggests it is advantageous to include wherein performing the first level of verification comprises verifying a number of credits available towards the electronic purchase associated with the second item graphic at a discounted price due to a membership logic associated with the set of vendors, because doing so can enable safe, efficient, and reliable procurement of goods while ensuring the user has enough credit to purchase the item which can ensure the item is not purchased without satisfactory payment ([0013] & [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lafauci in view of Lee in view of Washington to include wherein performing the first level of verification comprises verifying a number of credits available towards the electronic purchase associated with the second item graphic at a discounted price due to a membership logic associated with the set of vendors, as taught by Maisto, because doing so can enable safe, efficient, and reliable procurement of goods while ensuring the user has enough credit to purchase the item which can ensure the item is not purchased without satisfactory payment.

With respect to claim 7, Lafauci, Lee, and Washington teach the system of claim 1. Although Lafauci suggests “warnings and/or instructions” may be presented on the user interface in response to a level of verification failing ([0063]-[0064], [0072], [0097] “warning indicating that the maximum amount to be served has been reached”, [0059] “if the patron has exceeded a predetermined threshold, the patron…may receive…an electronic message informing them of the same…patron may be issued a warning…the last drink he can get for the next X hours”,  [0118] “wanting may gen generated to the individual…that a critical period has been reached”, [0021] “transmits messages…including present prohibitions…made aware of present prohibition” ), Lafauci does not appear to disclose,
wherein the server is programmed to present a notice in the user interface indicating a remedy to overcome the first level of verification failing in response to the first level of verification failing
However, Maisto discloses 
wherein performing the first level of verification comprises verifying a number of credits available towards the electronic purchase associated with the second item graphic at a discounted price due to a membership logic associated with the set of vendors ([0033] & [0080]-[0082] & [0099] & [0195] member user devices/account have pre-purchased credit-codes (i.e., “credits”) based on their membership/participation with the system which enable them to purchase items at a discounted price (e.g., 9/10 of the cost) and the system verifies a number of credits available towards purchasing a selected item before letting the transaction continue)
Maisto suggests it is advantageous to include wherein performing the first level of verification comprises verifying a number of credits available towards the electronic purchase associated with the second item graphic at a discounted price due to a membership logic associated with the set of vendors, because doing so can enable safe, efficient, and reliable procurement of goods while ensuring the user has enough credit to purchase the item which can ensure the item is not purchased without satisfactory payment ([0013] & [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lafauci in view of Lee in 

With respect to claim 8, Lafauci teaches the system of claim 1;
wherein the electronic purchase is a first electronic purchase ([0023] & [0110] user can select one or more items from the plurality of items via their device multiple different times (e.g., different drinks over a period of time) and therefore the system can receive a selection of a second item after a previous purchase has been complete, [0012] “previously purchased alcoholic beverages”)
Lafauci does not appear to disclose,
wherein the server is programmed to present a message in the user interface encouraging a second electronic purchase of a credit to overcome the first level of verification failing in response to the first level of verification failing
However, Maisto discloses 
wherein the server is programmed to present a message in the user interface encouraging a second electronic purchase of a credit to overcome the first level of verification failing in response to the first level of verification failing ([0080]-[0082] server is programmed to present a message in the user interface encouraging a second electronic purchase of a credit to overcome the first level of verification failing in response to the first level of verification failing)
Maisto suggests it is advantageous to include wherein the server is programmed to present a message in the user interface encouraging a second electronic purchase of a credit to overcome the first level of verification failing in response to the first level of verification failing, because doing so can enable safe, efficient, and reliable procurement of goods while ensuring the user has enough credit to purchase the item which can ensure the item is not purchased without satisfactory payment ([0013] & [0020]).





	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lafauci in view of Lee  in view of Washington, as applied to claim 1 above, and further in view of Brownrigg et al.  (U.S. PG Pub No. 2008/0168387 - hereinafter "Brownrigg”)

With respect to claim 10, Lafauci, Lee, and Washington teach the system of claim 1. Lagauci does not explicitly appear to disclose,
wherein the server is programmed to present an upgrade screen in the user interface programmed to receive a fourth user input for upgrading a current membership level
However, Brownrigg discloses,
wherein the server is programmed to present an upgrade screen in the user interface programmed to receive a fourth user input for upgrading a current membership level (Fig 16 C & [0098])
Brownrigg suggests it is advantageous to include wherein the server is programmed to present an upgrade screen in the user interface programmed to receive a fourth user input for upgrading a current membership level, because doing so can provide an efficient and effective mechanism to encourage the user to increase item/product selection functionality.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lafauci in view of Lee in view of Washington to include wherein the server is programmed to present an upgrade screen in the 




	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lafauci in view of Lee  in view of Washington, as applied to claim 1 above, and further in view of Velusamy et al.  (U.S. PG Pub No. 2017/0230900 August 10, 2017 - hereinafter "Velusamy”)

With respect to claim 14, Lafauci teaches the system of claim 1;
wherein the lockout logic is activated such that the lockout logic causes a notification window to be presented within the user interface indicating a time when the user interface will enable an electronic placement of a next electronic order via the set of item graphics presented in the user interface ([0059] “if the patron has exceeded a predetermined threshold, the patron…may receive…an electronic message informing them of the same…patron may be issued a warning…the last drink he can get for the next X hours” – therefore the message/warning issued as part of the lockout logic can inform the patron of the threshold exception (which as discussed elsewhere comprises a time period) and/or can indicate the time when the user interface will enable an electronic placement of a next electronic order via the set of item graphics presented in the user interface, [0021] “transmits messages…including present prohibitions…made aware of present prohibition” , [0097] “warning indicating that the maximum amount to be served has been reached”, [0063]-[0064], [0072],  )
a count clock which counts until the time. Lagauci
the notification presenting a count clock which counts until the time 
However, Velusamy discloses,
the notification presenting a count clock which counts until the time (Fig 3 & [0074] “lock screen…include a timer…displaying the amount of time the lock screen limits functionality…may display the time remaining during which the user will be allowed partial functionality”)
Velusamy suggests it is advantageous to include the notification presenting a count clock which counts until the time, because doing so can provide more real-time and detailed information to the user regarding the functionality restrictions placed on them (i.e., the lockout logic).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lafauci in view of Lee in view of Washington to include the notification presenting a count clock which counts until the time, as taught by Velusamy, because doing so can provide more real-time and detailed information to the user regarding the functionality restrictions placed on them (i.e., the lockout logic).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lafauci in view of Lee in view of Washington to include the notification presenting a count clock which counts until the time, as taught by Velusamy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide more real-time and detailed information to the user regarding the functionality restrictions placed on them (i.e., the lockout logic).


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zhang (U.S. PG Pub No. 2006/0085615, April 20, 2006) teaches lockout logic configured to control the number of times a user is able to select/listen to a song within a certain amount of time (Fig 2B and [0033]-[0035]).

Chong et al. (U.S. PG Pub No. 2017/0034673, Februarty 2, 2017) discloses notifying a mobile device of functionality re-enablement via a vibration ([0024]).

Song et al. (U.S. PG Pub No. 2015/0088672, March 26, 2015) teaches bars belonging to a particular bar membership

Priebatsch  (U.S. PG Pub No. 22017/0098264 April 6, 2017 - hereinafter "Priebatsch”) teaches interfaces for food/drink ordering with nearby vendors via a mobile application

Wilson et al. (U.S. PG Pub No. 2005/0125363, June 9, 2005) teaches a lockout mechanism which prohibits patrons from purchasing ore alcoholic beverages based on multiple levels of verification including an amount of system credits they have remaining and a number of drinks ordered over a period of time ([0054]-[0056] & [0065])

Wilson et al. (U.S. Patent No. 2014/0006182, January 2, 2014) teaches interfaces for food/drink ordering with nearby vendors via a mobile application and an order screen displaying cost(s) associated with an order and a barcode that is presented to a merchant to complete a transaction (Fig 12 & [0053])

“OmniSplit: A mobile food ordering platform for restaurant staff and patrons” (published on June 8, 2015 and available at https://scholarcommons.scu.edu/cgi/viewcontent.cgi?article=1046&context=cseng_senior) discloses a mobile food/beverage ordering interface.


	Conclusion

	No claim is allowed


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621